Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

1.  	The election filed October 7, 2021, is acknowledged.   Applicant has elected with traverse to prosecute Group I.

2.  	Claims 1-17 are pending.

3. 	Claims 13-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or a nonelected species of invention, there being no allowable generic or linking claim.  

4.  	Claims 1-12 are under examination.

Election/Restrictions
5.	Applicant's traversal of the restriction and election requirement is acknowledged.  
Applicant’s arguments have been carefully considered but have not been found persuasive for the following reasons:
The traversal is on the grounds that searching and examining all the pending claims would not cause a serious or undue burden on the Office. 
In response, this argument is not found persuasive because as set forth in the previous action, each invention has achieved a different status in the art.  Accordingly, the examination of each of the inventions would require a different search.  Moreover, the search required to consider any one of the inventions is not the same, nor is it coextensive with the search necessary to consider any of the others; and therefore any need to search and consider claims directed to more than one of these inventions would constitute a serious burden. 
Finally, Applicant has provided no evidence to establish that the requirement for restriction is improper or to establish that the claims could be examined without a serious burden.  Clearly different searches are raised in the examination of each group or species, which would create a serious burden on the Office.  See MPEP 808.02.  Thus, although Applicant's arguments have been carefully considered, the 


Information Disclosure Statement

6.	 The information disclosure statements have been considered.  


Claim Rejections - 35 USC § 112


7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 5 and 8 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.
These guidelines state that rejection of a claim for lack of written description, where the claim Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
Furthermore, the Federal Circuit has commented that each case involving the issue of written description, “must be decided on its own facts.  Thus, the precedential value of cases in this area is extremely limited.”  Vas-Cath, 935 F.2d at 1562 (quoting In re Driscoll, 562 F.2d 1245, 1250 (C.C.P.A. 1977)).  See Noelle v. Lederman, 69 USPQ2d 1508 (CAFC 2004).
	Finally, with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.
In this case, the claim 5 is drawn to a single domain antibody comprising CDRs from a VH domain and a VL domain.   Claim 8 recites that the antibody is fully humanized.


Turning to claim 8, the claim recites that the antibody is human, i.e., all parts are from humans.  In this case, the CDRs do not appear to be human CDRs (see examples, e.g., example 3), such that one of skill in the art would not recognize that Applicant was in possession of fully human antibodies comprising the instant CDRs.  
Given the lack of particularity with which the single domain and human antibodies to which the claims are directed, are described in the specification, it is submitted that the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.



Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



10.	Claims 1-12 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 8,629,246, claim 1-8 of US Patent 9,828,438 or claims 1-
The claims of these patents all recite antibodies and compositions of antibodies that bind albumin and comprise the sequence given in SEQ ID NO:56 for CDR-H1, the sequence given in SEQ ID NO:57 for CDR-H2, the sequence given in SEQ ID NO:58 for CDR-H3, the sequence given in SEQ ID NO:59 for CDR-L1, the sequence given in SEQ ID NO:60 for CDR-L2, and the sequence given in SEQ ID NO:61 for CDR-L3.
Accordingly, the claimed inventions are so substantially similar that for the most part, the claimed subject matter of each patent separately anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in each patent.

Conclusion


11.	No claims are allowed.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
November 5, 2021